Citation Nr: 1426854	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-17 957 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right arm scar.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 2001 to April 2006.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

The issues of service connection for cervical spine disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has provided credible and competent testimony that he has a right arm scar based on an injury in service.

2.  A current disability of bilateral shin splints has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right arm scar have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's claim of service connection for a right arm scar, any deficiency as to VA's duties to notify and assist, as to that issue, is rendered moot.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in February 2009, March 2009, and May 2009, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the February 2009 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.

Duty to Assist

As noted in the RO's May 2009 memorandum, and despite attempts to obtain them, the Veteran's service treatment records are not associated with the claims file.  The Veteran has been informed that his service treatment records are unavailable and has been requested and in fact has sent in such records that he had in his possession.  In light of the absence of service medical records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA and private medical records are associated with the claims file.  In December 2011 the Veteran underwent a VA examination that adequately addressed the medical matters presented by the issue of entitlement to service connection for bilateral shin splints.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Right arm scar

Service comrade statements dated in November 2009 and February 2011 indicate that during service the Veteran fell from a ladder located in the ship's cargo hold.  In addition to injuries to the Veteran's lower back (for which the RO has already awarded service connection), the service comrade statements indicate that the fall from the ladder also resulted in the Veteran's suffering a cut to his right arm.

An August 2009 VA medical record indicates that examination of the Veteran's skin revealed a right upper extremity "medial side above elbow 5-6 cm and flexor side of elbow 4 cm scar."

The Veteran and his service comrades have provided credible and competent statements that the Veteran suffered a cut to his right arm during service, and the right arm scar noted on the August 2009 VA examination has not in any way been dissociated from the Veteran's service.  Based on the foregoing, the Board finds that service connection for a right arm scar is warranted.

II.  Bilateral shin splints

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Shin splints have not been shown in the medical evidence of record, including on a December 2011 VA examination.  The December 2011 VA examiner essentially noted that other than left foot atrophy of the musculature, the Veteran had no abnormal findings.

The Board acknowledges that the Veteran has complained of pain in his feet, however, shin splints manifests as pain along the shinbone, or the front of the lower legs.  In any case, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F. 3d 1356 (2001).  

As the evidence does not show that the Veteran has shin splints, there is no basis upon which to grant service connection for that claim and it must be denied.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose orthopedic disabilities.  His lay evidence, to the extent that he has provided any, does not constitute competent medical evidence and lacks probative value.

ORDER

Service connection for a right arm scar is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for bilateral shin splints is denied.


REMAND

As for the issues of entitlement to service connection for cervical spine disability and hypertension, the Board notes that the Veteran's claims file contains evidence pertinent to those issues (including an October 2012 letter from Dr. COQ and an August 2013 VA treatment record noting a diagnosis of hypertension) that have not been addressed in a supplemental statement of the case, and the RO's initial review of this evidence has not been waived.  As such, the Board finds that the issues of service connection for cervical spine disability and hypertension should be remanded to the AOJ for review and reconsideration.

Accordingly, the case is REMANDED for the following action:

1.  RO/AMC should request all VA medical records (not already of record) dated subsequent to August 21, 2013, and associate them with the claims file.

2.  The RO/AMC should then, based on all the evidence of record, readjudicate the issues of service connection for cervical spine disability and hypertension.  If any benefit sought is not granted in full, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


